PER CURIAM.
The employer and servicing agent (e/sa) appeal an order in which the judge of compensation claims (JCC) denied a second motion to compel application for, or cooperation with, the e/sa in applying for Social Security Disability (SSD) benefits pursuant to section 440.15(l)(£)2.b., Florida Statutes (1994). The JCC found that if claimant accepted combined annual workers’ compensation and social security benefits, her combined benefits would be less than if she continued to receive workers’ compensation benefits alone. Relying upon this finding, the JCC held that section 440.15(l)(f)2.b. was substantive as to this ease, and therefore, not retroactive to claimant’s 1990 accident. The JCC’s order was premised upon the substantial reduction of benefits finding, but the JCC did not have the benefit of this court’s opinion in Hunt v. Stratton, 677 So.2d 64 (Fla. 1st DCA 1996), wherein this court held that when an employee receives SSD benefits, the employer/carrier’s offset can be no more than the total of the employee’s SSD benefits. Accordingly, we reverse and remand for reconsideration in light of Hunt v. Stratton.
REVERSED and REMANDED.
BARFIELD, C.J., and KAHN and DAVIS, JJ., concur.